Exhibit 10.1
 
 
J.P.Morgan
 
J.P. MORGAN SECURITIES INC.
270 Park Avenue
New York, New York 10017
 
JPMORGAN CHASE BANK, N.A.
270 Park Avenue
New York, New York 10017
 


 


 
PERSONAL AND CONFIDENTIAL
 
March 8, 2009
 
Merck & Co., Inc.
One Merck Drive
Whitehouse Station, N. J. 08889−0100


Attention:  Peter N. Kellogg
 
Project Solar
Commitment Letter
 
Ladies and Gentlemen:
 
Merck & Co., Inc. (“Merck,” “you” or the “Company”) has advised J.P. Morgan
Securities Inc. (“JPMorgan”) and JPMorgan Chase Bank, N.A. (“JPMorgan Chase
Bank”; together with JPMorgan, “we”, “us” or the “Commitment Parties,” each a
“Commitment Party”) that you intend to combine with Schering−Plough Corporation
(“Saturn”) and consummate the other Transactions described in the introductory
paragraph of Exhibit A hereto.  Capitalized terms used but not defined herein
are used with the meanings assigned to them in said paragraph.
 
JPMorgan is pleased to advise you that it is willing to act as the sole lead
arranger and sole bookrunner for the New Credit Facilities, and JPMorgan Chase
Bank is pleased to advise you of its commitment to provide the entire amount of
the New Credit Facilities.  In addition, JPMorgan is pleased to advise you that
it is willing to arrange the Amendment and JPMorgan Chase Bank is pleased to
advise you (i) that it will vote its loans and commitments under the Existing
Credit Facility in favor of the Amendment and (ii) of its commitment to either
(A) purchase and assume loans and commitments under the Existing Credit Facility
to the extent necessary to have the Amendment be approved by the Majority
Lenders (as defined in the Existing Credit Facility) (the “Amendment
Commitment”), or (B) provide the entire amount of the Replacement Revolving
Facility (the “Backstop Commitment”).  This Commitment Letter and the Summaries
of Terms and Conditions attached as Exhibits A, B, C, D and E (the “Term
Sheets”) set forth the principal terms and conditions on and subject to which
JPMorgan Chase Bank is willing to make available the Credit Facilities.
 
It is agreed that JPMorgan will act as the sole lead arranger and sole
bookrunner in respect of the New Credit Facilities  and any Replacement
Revolving Facility (in such capacities, the “Lead Arranger”), and that JPMorgan
Chase Bank will act as the sole administrative agent in respect of the New
Credit Facilities and any Replacement Revolving Facility.  You agree that, as a
condition to the commitments and agreements hereunder, no other agents,
co-agents or arrangers will be appointed, no other titles will be awarded and no
compensation (other than that expressly contemplated by the Term Sheets and Fee
Letter referred to below) will be paid in connection with the Credit Facilities
unless you and we shall so agree.
 
We intend and reserve the right to syndicate the Credit Facilities to a group of
lenders (together with JPMorgan Chase Bank, the “Lenders”) acting as arrangers
and committing to provide a portion of the Credit Facilities prior to the
effective date thereof (the “Preliminary Syndication” and each such Lender
committing during the Preliminary Syndication, a “Co-Arranger”).  The Lead
Arranger intends to commence the Preliminary Syndication promptly following the
date hereof.  You acknowledge and agree that the Lead Arranger will, in
consultation with the Company, determine when the Preliminary Syndication is
completed.  Following the completion of the Preliminary Syndication, the Lead
Arranger will promptly commence efforts to arrange a syndicate of Lenders for
the Credit Facilities in a general syndication (the “General Syndication” and,
together with the Preliminary Syndication, the “Syndication”, which term shall,
for the avoidance of doubt, include the management of the amendment process for
the Amended Revolving Facility).  You acknowledge and agree that the Lead
Arranger will, in consultation with the Company, determine when the General
Syndication is completed.  During each Syndication, the Lead Arranger will
select the Co-Arrangers and Lenders, as applicable, after consultation with the
Company.  The Lead Arranger will, in consultation with the Company, manage each
Syndication, including determining the timing of all offers to potential
Lenders, any title of agent or similar designations or roles awarded to any
Lender and the acceptance of commitments, the amounts offered and the
compensation provided to each Co-Arranger and Lender from the amounts to be paid
to the Lead Arranger pursuant to the terms of this Commitment Letter and the Fee
Letter.  The Lead Arranger will, in consultation with the Company, determine the
final commitment allocations for each Syndication (including the reallocation of
a portion of the commitments in respect of the Credit Facilities of the Lead
Arranger to the Co-Arrangers) and will notify the Company of such
determination.  To assist with the General Syndication, the Company agrees that
it will use commercially reasonable efforts to execute and deliver definitive
documentation with respect to the Credit Facilities (including any Amendment),
consistent with the terms set forth herein and in the applicable Term Sheet and
otherwise mutually acceptable to the Company and the Lead Arranger, as soon as
reasonably practicable following the date hereof.  We intend to commence efforts
to secure the necessary consents for the Amendment promptly following the date
hereof.  If the Amendment is not executed and delivered by the Majority Lenders
and the Company prior to the launch of General Syndication, the Amendment
Commitment shall automatically terminate and we intend to promptly thereafter
commence syndication of the Replacement Revolving Facility.  If at any time the
Amendment is executed and delivered by the Majority Lenders and the Company, the
Backstop Commitment shall automatically terminate.
 
You agree actively to assist us in completing a Syndication satisfactory to us
(including in obtaining affirmative votes for the Amendment).  Such assistance
shall include (a) your using commercially reasonable efforts to ensure that the
Syndication efforts benefit materially from the existing banking relationships
of the Company and, to the extent consistent with the Merger Agreement, Saturn,
(b) direct contact between senior management and advisors of the Company and the
proposed Lenders, and using your commercially reasonable efforts consistent with
the Merger Agreement to cause direct contact between senior management and
advisors of Saturn and the proposed Lenders, (c) assistance from the Company and
using your commercially reasonable efforts consistent with the Merger Agreement
to cause Saturn to assist in the preparation of a customary confidential
information memorandum and other marketing materials to be used in connection
with each Syndication (collectively, the “Confidential Information Memorandum”),
including using commercially reasonable efforts to complete the Confidential
Information Memorandum as soon as reasonably practicable following the date
hereof; and (d) the hosting of, with us and senior management of the Company and
using your commercially reasonable efforts consistent with the Merger Agreement
to cause senior management of Saturn to participate in, one or more meetings of
prospective Lenders at times and locations mutually agreed upon.  Without
limiting your obligations to assist with Syndication efforts as set forth above,
each Commitment Party agrees that completion of the Syndication is not a
condition to their commitments hereunder.
 
In its capacity as Lead Arranger, JPMorgan will have no responsibility other
than to arrange the Syndication as set forth herein and in no event shall be
subject to any fiduciary or other implied duties.  To assist us in the
Syndication, you agree promptly to, and to use your commercially reasonable
efforts consistent with the Merger Agreement to cause Saturn to, prepare and
provide to us all customary information with respect to the Company and Saturn,
as applicable, and their respective subsidiaries, the Transactions and the other
transactions contemplated hereby, including all financial information and
projections (the “Projections”), as we may reasonably request in connection with
the arrangement and syndication of the Credit Facilities.  You also agree to
provide, prior to the Closing Date, a pro forma consolidated balance sheet of
the Credit Group for the twelve month period ended as at the most recent fiscal
quarter ended prior to the Closing Date, adjusted to give effect to the
consummation of the Transactions and the financings contemplated hereby as if
such transactions had occurred on such date or on the first day of such period,
as applicable, prepared in accordance with Regulation S-X and consistent in all
material respects with information previously provided by the Company. At our
request, you agree to assist, and use your commercially reasonable efforts
consistent with the Merger Agreement to cause Saturn to assist, in the
preparation of a version of the information package and presentation consisting
exclusively of information and documentation that is either publicly available
or not material with respect to the Company, Saturn or their respective
affiliates and any of their respective securities for purposes of United States
federal and state securities laws (all such information and documentation being
“Public Lender Information”).  Any information and documentation that is not
Public Lender Information is referred to herein as “Private Lender
Information”.  You further agree that each document to be disseminated by us to
any Lender in connection with the Credit Facilities will, at the request of the
Lead Arranger, be identified by you as either (i) containing Private Lender
Information or (ii) containing solely Public Lender Information.  The Company
acknowledges and agrees that the following documents may be distributed to
“public side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company, Saturn or their respective
affiliates or securities) (provided that the Company has been afforded an
opportunity to comply with applicable Securities Exchange Commission disclosure
obligations):  (a) drafts and final definitive documentation with respect to the
Credit Facilities; (b) administrative materials prepared by us for prospective
Lenders (such as a lender meeting invitation, bank allocation, if any, and
funding and closing memoranda); and (c) notification of changes in the terms of
the Credit Facilities.
 
You hereby represent and covenant that (a) all information other than the
Projections and information of a general economic or industry nature (the
“Information”) that has been or will be made available to us by you or any of
your representatives (with respect to information relating to Saturn and its
affiliates, in each case to the best of the Company’s knowledge) is or will be,
when furnished, complete and correct in all material respects and does not or
will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made and (b) the Projections that have been or will be
made available to us by you or any of your representatives have been or will be
prepared in good faith based upon reasonable assumptions at the time made and at
the time the related Projections are made available to us (it being understood
that projections are subject to uncertainties and that no assurances can be
given that any projections will be realized).  You understand that in arranging
and syndicating the Credit Facilities we may use and rely on the Information and
Projections without independent verification thereof.
 
As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to cause to be paid the nonrefundable fees described in the
Fee Letter dated the date hereof and delivered herewith (the “Fee Letter”).
 
Each Commitment Party’s commitments and agreements hereunder are subject to:
 
(a) there not having been a Material Adverse Change.  “Material Adverse Change”
means that either (a) since December 31, 2008, there has occurred any event,
change, development, effect, condition, circumstance, matter, occurrence or
state of facts (each, an “Event”) or Events that have had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, except that any effect resulting from any matter disclosed in (i) the
Saturn Disclosure Letter (as defined in the Merger Agreement and as in effect on
the date hereof), (ii) the Mercury Disclosure Letter (as defined in the Merger
Agreement and as in effect on the date hereof) or (iii) the annual report on
Form 10-K for the Company or Saturn for the year ended December 31, 2008 (other
than disclosures in the “Risk Factors” or “Forward Looking Statements” sections
of such reports or any other disclosures in such reports to the extent they are
similarly predictive or forward-looking in nature) shall not be considered when
determining whether a Material Adverse Effect shall have occurred under this
clause (a), or (b) since the date hereof, there has occurred any Event or Events
that have had or would reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.  “Material Adverse Effect” means a
material adverse effect on the business, financial condition or results of
operations of the Company and its subsidiaries and Saturn and its subsidiaries,
taken as a whole (a “Material Adverse Effect”); provided that any effect
resulting from any of the following Events shall not be considered when
determining whether a Material Adverse Effect shall have occurred: (i) any
change or development in United States financial, credit or securities markets,
general economic or business conditions, or political or regulatory conditions,
(ii) any act of war, armed hostilities or terrorism or any worsening thereof,
(iii) any change in law or United States generally accepted accounting
principles or the interpretation or enforcement of either, (iv) any change in
the pharmaceutical (including animal health, biotechnology and consumer health)
industry, (v) the negotiation, execution, delivery, performance, consummation,
potential consummation or public announcement of the Merger Agreement or the
transactions contemplated by the Merger Agreement, including any litigation
resulting therefrom or with respect thereto, and any adverse change in customer,
distributor, employee, supplier, financing source, licensor, licensee,
sub-licensee, shareholder, co-promotion, collaboration or joint venture partner
or similar relationships resulting therefrom or with respect thereto, including
as a result of the identity of the parties to the Merger Agreement, (vi) any
failure of the Company or any of its subsidiaries or Saturn or any of its
subsidiaries to meet, with respect to any period or periods, any internal or
industry analyst projections, forecasts, estimates of earnings or revenues, or
business plans (it being agreed that the facts and circumstances giving rise to
such failure that are not otherwise excluded from the definition of Material
Adverse Effect may be taken into account in determining whether a Material
Adverse Effect has occurred), (vii) any change, in and of itself, in the market
price or trading volume of the common stock of the Company or Saturn (it being
agreed that the facts and circumstances giving rise to such change that are not
otherwise excluded from the definition of Material Adverse Effect may be taken
into account in determining whether a Material Adverse Effect has occurred),
(viii) the taking of any action required by the Merger Agreement and (ix)
matters relating to Singulair disclosed in the first bullet-point of clause (b)
of Section 9.1 of the Mercury Disclosure Letter (as defined in the Merger
Agreement and as delivered to the Lead Arranger on or prior to the date hereof)
and matters relating to Remicade disclosed in the first paragraph under clause
(b) of Section 9.1 of the Saturn Disclosure Schedule (as defined in the Merger
Agreement and as delivered to the Lead Arranger on or prior to the date hereof);
provided that the exception set forth in subclause (v) shall not apply with
respect to matters or Events that render untrue or incorrect any of the
representations and warranties set forth in Sections 3.4, 3.9(b), 3.13(h), 4.4,
4.9(b) and 4.13 of the Merger Agreement as in effect on the date
hereof.  Notwithstanding the proviso to the preceding sentence, if an Event
described in any of subclauses (i), (ii), (iii) and (iv) of such provision has
had a disproportionate effect on the business, financial condition or results of
operations of the Company and its subsidiaries and Saturn and its subsidiaries,
taken as a whole, relative to other participants in the pharmaceutical
(including animal health, biotechnology and consumer health) industry, then, the
incremental impact of such Event on the Company and Saturn, taken as a whole,
relative to other participants in the pharmaceutical (including animal health,
biotechnology and consumer health) industry shall be taken into account for
purposes of determining whether a Material Adverse Effect has occurred or is
reasonably expected to occur;
 
(b) such Commitment Party’s satisfaction that prior to completion of a
“Successful Syndication” (as such term is defined in the Fee Letter) of the
Credit Facilities there shall be no competing offering, placement or arrangement
of any debt securities or bank financing (other than the Notes, Permitted CP,
other indebtedness incurred in the ordinary course of business and which does
not interfere with the syndication of any Credit Facility, indebtedness
permitted to be incurred by Saturn pursuant to the Merger Agreement as in effect
on the date hereof and other financing agreed to by the Lead Arranger) by or on
behalf of the Company, Saturn or any of their respective affiliates;
 
(c) the closing of the Credit Facilities on or before December 8, 2009 or,
subject to the provisions of the Merger Agreement, such later date (not later
than March 8, 2010) to which the “End Date” is extended in accordance with the
terms of the Merger Agreement as in effect on the date hereof (the “Outside
Closing Date”); and
 
(d) the other conditions expressly set forth in the Term Sheets.
 
There shall be no conditions to closing and funding not expressly set forth
herein (including the Term Sheets).
 
You agree (a) to indemnify and hold harmless the Commitment Parties, their
affiliates and their respective officers, directors, employees, advisors and
agents (each, an “indemnified person”) from and against any and all losses,
claims, damages and liabilities to which any such indemnified person may become
subject arising out of or in connection with this Commitment Letter, the Credit
Facilities, the use of the proceeds thereof, the Transactions or any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether any indemnified person is a party
thereto, and to reimburse each indemnified person upon demand for any legal or
other expenses incurred in connection with investigating or defending any of the
foregoing; provided that the foregoing indemnity will not, as to any indemnified
person, apply to (i) losses, claims, damages, liabilities or related expenses to
the extent (x) they are found by a final, non-appealable judgment of a court to
arise from the willful misconduct or gross negligence of such indemnified
person, (y) they arise out of any claim, litigation, investigation or proceeding
that does not involve an act or omission (or alleged act or omission) of you or
any of your affiliates and that is brought by an indemnified person against any
other indemnified person or (z) they arise from a material breach by such
indemnified person of its express obligations under the Commitment Letter, or
(ii) any settlement entered into by such indemnified person without your written
consent (such consent not to be unreasonably withheld or delayed) and
(b) whether or not the Closing Date shall have occurred, to reimburse each
Commitment Party and its affiliates on demand for all reasonable documented
out-of-pocket expenses (including due diligence expenses, syndication expenses,
consultant’s fees and expenses, travel expenses, and reasonable fees, charges
and disbursements of Davis Polk & Wardwell) incurred in connection with the
Credit Facilities and any related documentation (including this Commitment
Letter and the definitive financing documentation) or the administration,
amendment, modification or waiver thereof.  No indemnified person shall be
liable for any damages arising from the use by others of Information or other
materials obtained through electronic, telecommunications or other information
transmission systems or for any special, indirect, consequential or punitive
damages in connection with the Credit Facilities, except to the extent any such
damages are found by a final, non-appealable judgment of a court to arise from
the gross negligence or willful misconduct of such indemnified person.
 
You acknowledge that each Commitment Party and its affiliates (the term
“Commitment Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which you may have conflicting interests regarding the transactions described
herein and otherwise.  No Commitment Party will use confidential information
obtained from you by virtue of the transactions contemplated hereby or its other
relationships with you in connection with the performance by such Commitment
Party of services for other companies, and no Commitment Party will furnish any
such information to other companies.  You also acknowledge that no Commitment
Party has any obligation to use in connection with the transactions contemplated
hereby, or to furnish to you, confidential information obtained from other
companies.  You further acknowledge that JPMorgan is a full service securities
firm and JPMorgan may from time to time effect transactions, for its own or its
affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of the Company and its affiliates
and of other companies that may be the subject of the transactions contemplated
by this Commitment Letter.  You further acknowledge and agree that (a) no
fiduciary, advisory or agency relationship between you and the Commitment
Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Commitment Letter, irrespective of whether any
Commitment Party has advised or is advising you on other matters, (b) the
Commitment Parties on the one hand, and you, on the other hand, have an
arms-length business relationship that does not directly or indirectly give rise
to, nor do you rely on, any fiduciary duty on the part of any Commitment Party,
(c) you are capable of evaluating and understanding, and you understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Commitment Letter, (d) you have been advised that the Commitment Parties are
engaged in a broad range of transactions that may involve interests that differ
from your interests and that no Commitment Party has any obligation to disclose
such interests and transactions to you by virtue of any fiduciary, advisory or
agency relationship, and (e) you waive, to the fullest extent permitted by law,
any claims you may have against the Commitment Parties for breach of fiduciary
duty or alleged breach of fiduciary duty and agree that the Commitment Parties
shall have no liability (whether direct or indirect) to you in respect of such a
fiduciary duty claim, or to any person asserting a fiduciary duty claim on
behalf of or in right of you, including your stockholders, employees or
creditors.  Additionally, you acknowledge and agree that the Commitment Parties
are not advising you as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction.  You shall consult with your own advisors
concerning such matters and shall be responsible for making your own independent
investigation and appraisal of the transactions contemplated hereby, and the
Commitment Parties shall have no responsibility or liability to you with respect
thereto.  Any review by the Commitment Parties of the Company, Saturn, the
Transactions, the other transactions contemplated hereby, or other matters
relating to such transactions will be performed solely for the benefit of the
Commitment Parties and shall not be on behalf of you or any of your affiliates.
 
Each Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter and, to the extent so employed, such affiliates shall be
entitled to the benefits afforded such Commitment Party hereunder.
 
This Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto and the indemnified
persons.  The Commitment Parties may, in consultation with the Company, assign
their commitments hereunder, in whole or in part, to Lenders, as determined by
the Lead Arranger and, in each case, any such assignment will relieve such
Commitment Party of its obligations set forth herein or otherwise to commit to
fund such assigned commitment amount of the Credit Facilities, subject to the
terms and conditions of this Commitment Letter.  In connection with any such
assignments, you agree, at the request of the Commitment Parties, that you will
enter into appropriate documentation (including, if requested by the Commitment
Parties or by you, joinder agreements under which the Co-Arrangers become
parties to this Commitment Letter and extend commitments directly to you)
containing such provisions relating to the allocation of titles, rights and
responsibilities in connection with the Preliminary Syndication and compensation
as the Lead Arranger may request (but which will not add any conditions to the
availability of the Credit Facilities or change the terms of the Credit
Facilities or the compensation payable by you in connection therewith as set
forth in the Commitment Letter and the Fee Letter).  Such documentation will
include a provision allowing the Company, at the Company’s expense, to replace
any Co-Arranger or Lender that has (or is controlled by any person or entity
that has) been deemed insolvent or become subject to a bankruptcy, insolvency,
receivership, conservatorship or other similar proceeding, or that refuses to
execute, or materially delays in executing, definitive documentation agreed with
the Lead Arranger with respect to the Credit Facilities, with another financial
institution selected by the Company in consultation with the Lead Arranger.  The
Commitment Parties may not assign any of their rights under the Fee Letter
without the prior consent of the Company.  This Commitment Letter may not be
amended or waived except by an instrument in writing signed by you and each
Commitment Party.  This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement.  Delivery of an executed signature
page of this Commitment Letter by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.  This Commitment Letter and
the Fee Letter are the only agreements that have been entered into among us with
respect to the Credit Facilities and set forth the entire understanding of the
parties with respect thereto.  This Commitment Letter shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York;
provided, however, that with respect to whether a Material Adverse Effect shall
have occurred (as described in the ninth paragraph of this Commitment Letter) or
claims related thereto, such matters shall be governed by and construed in
accordance with the laws of the State of New Jersey.
 
Notices to the Company provided for herein and in the Fee Letter shall be
delivered by hand, by overnight courier service, mailed by certified or
registered mail, or sent by facsimile or by email to it at One Merck Drive, PO
Box 100, Whitehouse Station, NJ 08889-0100 Attention: Mark McDonough, VP &
Treasurer (mark_mcdonough@Merck.com, fax: (908) 735 1275) and Jon Filderman,
counsel (jon_filderman@Merck.com, fax: (908) 735 1216).
 
This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheets or the Fee Letter nor any of their terms
or substance shall be disclosed, directly or indirectly, to any other person
(including, without limitation, other potential providers or arrangers of
financing) except (a) to your officers, agents and advisors and, on a
confidential basis, those of Saturn, who are directly involved in the
consideration of this matter (except that Fee Letter may not be disclosed to the
officers, agents and advisors of Saturn) or (b) as may be compelled in a
judicial or administrative proceeding or as otherwise required by law (in which
case you agree to inform us promptly thereof); provided, that the foregoing
restrictions shall cease to apply (except in respect of the Fee Letter and its
terms and substance) after this Commitment Letter has been accepted by you.
 
Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Company and each Guarantor (as
defined in the Term Sheets), which information includes names and addresses and
other information that will allow such Lender to identify the Company and each
Guarantor in accordance with the Patriot Act.
 
The compensation, reimbursement, indemnification, syndication and
confidentiality provisions contained herein and in the Fee Letter and any other
provision herein or therein which by its terms expressly survives the
termination of this Commitment Letter shall remain in full force and effect
regardless of whether definitive financing documentation shall be executed and
delivered and notwithstanding the termination of this Commitment Letter or the
commitments hereunder.
 
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheets and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter (together
with fees payable pursuant to the Fee Letter upon acceptance hereof) not later
than 11:59 p.m., New York City time, on March 8, 2009.  This offer will
automatically expire at such time if we have not received such executed
counterparts (and such fee) in accordance with the preceding sentence.
 
[Remainder of page intentionally left blank]
 



--------------------------------------------------------------------------------


 
We are pleased to have been given the opportunity to assist you in connection
with this important financing.
 
 

  Very truly yours,           J.P. MORGAN SECURITIES INC.          
 
By:
 /s/ Thomas D. Cassin     Name:  Thomas D. Cassin     Title:    Managing
Director  

 
 

        JPMORGAN CHASE BANK, N.A.          
 
By:
 /s/ Dawn L. LeeLun     Name:   Dawn L. LeeLun     Title:     Executive Director
 


 
 

   Accepted and agreed to as of  the date first written above by:      
 MERCK & CO., INC.
 
     By:  /s/ Peter N. Kellogg                                         Name: 
Peter N. Kellogg  
 Title:    Executive Vice President and
              Chief Financial Officer

 
     

 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
PROJECT SOLAR
Summary of the Incremental Facility
 
MERCK & CO., INC. (the “Company”) intends to combine with (the “Merger”)
SCHERING−PLOUGH CORPORATION (“Saturn”) pursuant to that certain Agreement and
Plan of Merger, dated as of March 8, 2009 (the “Merger Agreement”).  In
connection therewith: (a) the Company, Saturn and two newly formed wholly-owned
subsidiaries of Saturn will enter into the Merger Agreement pursuant to which
(i) a wholly-owned subsidiary of Saturn will merge into Saturn and another
wholly-owned subsidiary of Saturn will merge into the Company so that the
Company, as the surviving entity, will be a direct wholly-owned subsidiary of
Saturn, (ii) each share of common stock of Saturn will be converted into the
right to receive cash and new common stock of Saturn and (iii) each share of
common stock of the Company will be converted into one share of common stock of
Saturn; (b) the Company will either (i) amend or amend and restate its existing
$1,500,000,000 Amended and Restated Five-Year Credit Agreement dated as of April
12, 2006 among Company, as borrower, Citicorp USA, Inc., as Administrative
Agent, and the other lenders and agents party thereto (as amended prior to the
date of the Commitment Letter, the “Existing Credit Facility”), such amendment
or amendment and restatement having the terms set forth in Exhibit B hereto (the
“Amendment”; the Existing Credit Facility as amended or amended and restated by
the Amendment, the “Amended Revolving Facility”), or (ii) enter into a new
$1,500,000,000 revolving credit facility having terms substantially similar to
the Incremental Facility (the “Replacement Revolving Facility”), (c) the Company
will either (i) terminate its existing Letter of Credit Reimbursement Agreement,
dated as of March 27, 2008 (the “Existing LC Facility”), among Company, as
obligor and The Royal Bank of Scotland PLC, as Issuing Bank, and deposit
replacement cash collateral to back-stop its funding obligations under the
Settlement Agreement (as defined therein) or (ii) amend the Existing LC Facility
in a manner reasonably acceptable to the Lead Arranger so as to permit such
facility to remain outstanding following the consummation of the Transactions,
(d) the Company or Saturn will enter into a new $1,000,000,000 senior unsecured
revolving credit facility (the “Incremental Facility”) having the terms set
forth in this Exhibit A; (e) to the extent outstanding on the date of
consummation of the Merger, each of (i) Saturn’s existing unsecured term loan
facility in the original amount of €1,250,000,000 (the “Existing Saturn Term
Loan”) and revolving credit facilities in the amount of $2,000,000,000 (the
“Existing Saturn Revolving Facility,” and, together with the Amended Revolving
Facility or the Replacement Revolving Facility, as applicable, the Incremental
Facility and the Asset Sale Facility, the “Surviving Revolving Facilities”),
(ii) commercial paper issued by the Company or Saturn in the ordinary course of
business or to provide financing for the  Merger (and commercial paper issued to
refinance such outstanding commercial paper) (“Permitted CP”), (iii) the
Existing LC Facility, as amended, and (iv) the existing bonds, notes and other
debt issued by the Company and Saturn (collectively, clauses (i) through (iv),
the “Existing Debt”) will remain outstanding and in effect without amendment
after giving effect to the Merger; (f) the Company or Saturn will obtain
$3,000,000,000 in cash proceeds (before fees and original issue or market
discount) from either (i) the issuance of senior unsecured notes (the “Notes”)
in a public offering or Rule 144A private placement or (ii) if the Company or
Saturn, as the case may be, is unable to issue the full amount of the Notes at
or prior to the time the Merger is consummated, a senior unsecured bridge term
loan facility (the “Bridge Loan Facility”) having the terms set forth in Exhibit
C; and (g) the Company or Saturn will enter into a new $3,000,000,000 senior
unsecured asset sale bridge revolving credit facility (“Asset Sale Facility”)
having the terms set forth in Exhibit D.  The Incremental Facility, the Bridge
Loan Facility and the Asset Sale Facility are sometimes herein referred to as
the “New Credit Facilities”. The New Credit Facilities together with the Amended
Revolving Facility or the Replacement Revolving Facility, as applicable, are
sometimes herein referred to as the “Credit Facilities”.  In lieu of drawing on
the Surviving Revolving Facilities to finance the Merger and to fund working
capital in the ordinary course of business, the Company and/or Saturn may issue
Permitted CP.  The foregoing transactions and the other transactions
contemplated by the Commitment Letter or the Exhibits attached thereto and any
permanent financing entered into to finance the Merger or refinance the Credit
Facilities are referred to herein collectively as the “Transactions”.  Terms not
otherwise defined herein have the meaning specified in the Commitment Letter to
which this Exhibit A is attached.  Set forth below is a summary of the material
terms and conditions for the Incremental Facility.
 
Borrower:
Either the Company or Saturn, as agreed between the Borrower and the Lead
Arranger (the “Borrower”).

 
Guarantor:
Whichever of the Company or Saturn is not the Borrower (the “Guarantor” and
together with the Borrower, the “Credit Parties”) will guarantee (the
“Guarantee”) the obligations of the Borrower under the Incremental Facility.  In
addition, each guarantor of any other Credit Facility and of the Notes shall
guarantee the Incremental Facility.

 
Credit Group:
“Credit Group” shall mean (a) prior to the Closing Date, the Company and its
subsidiaries and (b) on and after the Closing Date, the Credit Parties and their
respective subsidiaries (after giving effect to the Merger).

 
Purpose/Use of Proceeds:
The proceeds of the Incremental Facility may be used for general corporate
purposes, including, without limitation, to fund the Transactions (including
paying Transaction expenses in connection with the Merger) and backstop
Permitted CP.

 
Sole Lead Arranger
and Sole Bookrunner:
 
J.P. Morgan Securities Inc. (in such capacity, the “Lead Arranger”).

 
Administrative Agent:
JPMorgan Chase Bank, N.A. (in such capacity, the “Administrative Agent”).

 
Incremental Facility Lenders:
A syndicate of banks, financial institutions and other entities, including
JPMorgan Chase Bank, N.A., selected by the Lead Arranger in accordance with the
Commitment Letter (each, an “Incremental Facility Lender” and, collectively, the
“Incremental Facility Lenders”).

 
Amount of Incremental Facility:
Up to $1.0 billion 364-day senior unsecured revolving credit facility (the
“Incremental Facility”; the commitments thereunder, the “Incremental Facility
Commitments”; the loans thereunder, the “Incremental Facility Loans”).

 
Closing Date:
The date, on or before the Outside Closing Date, on which the Merger is
consummated; provided that all of the conditions precedent set forth under the
heading “Conditions Precedent to Closing Date” have been satisfied (the “Closing
Date”).

 
Availability:
Amounts available under the Incremental Facility may be borrowed, repaid and
reborrowed on and after the Closing Date until the Incremental Facility Maturity
Date (as defined below); provided that all of the conditions precedent set forth
under the heading “Conditions Precedent to the Closing Date” shall have been
satisfied on the Closing Date and “Conditions Precedent to Extensions of Credit”
have been satisfied on the date of any borrowing.

 
Maturity:
The Incremental Facility will mature, and any outstanding Incremental Facility
Commitments will terminate, 364 days after the Closing Date (the “Incremental
Facility Maturity Date”).

 
Interest Rate and Fees:
As set forth on Annex A hereto.

 
Yield Protection:
Customary for credit facilities of this type, including breakage costs, gross-up
for withholding, compensation for increased costs and compliance with capital
adequacy and other regulatory restrictions.

 
Voluntary Prepayments and
Commitment Reductions:
 
The Incremental Facility Loans may be prepaid and unused Incremental Facility
Commitments may be reduced at any time in whole or in part at the election of
the Borrower without premium or penalty; provided that Incremental Facility
Loans bearing interest with reference to the Eurodollar Rate (as defined in
Annex A) will be prepayable only on the last day of the related interest period
unless the Borrower pays any related breakage costs.

 
Security:
The Incremental Facility and the Guarantee will be unsecured.

 
Representations and
Warranties:
 
The definitive loan documents for the Incremental Facility (the “Incremental
Facility Loan Documents”) will contain only the following representations and
warranties (consistent with those contained in the Existing Credit Facility) by
the Credit Parties (with respect to the Credit Group, with materiality or
material adverse effect qualifiers determined for the Credit Group taken as a
whole):

 
 
1.
Due organization; requisite power and authority;

 
 
2.
Due authorization, execution, delivery and enforceability of the Incremental
Facility Loan Documents;

 
 
3.
No material conflicts;

 
 
4.
Governmental consents;

 
 
5.
Financial Statements; no Material Adverse Change (as defined in the Commitment
Letter) as of the Closing Date;

 
 
6.
Absence of material litigation and investigations;

 
 
7.
Investment Company Act and margin stock matters;

 
 
8.
Compliance with laws;

 
 
9.
No Event of Default;

 
 
10.
Ownership of patents and other intellectual property;

 
 
11.
Payment of taxes;

 
 
12.
ERISA Events; and

 
 
13.
Use of Proceeds.

 
Covenants:
The Incremental Facility Loan Documents will contain only the following
financial, affirmative and negative covenants applicable to the Credit Group:

 
- financial covenant:
Total debt to capitalization ratio for the Credit Group (calculated on the same
basis as in the Existing Credit Facility) not to exceed 60% as of the end of any
fiscal quarter.

 
- affirmative covenants:
the following affirmative covenants (consistent with those contained in the
Existing Credit Facility):

 
 
1.
Delivery of financial statements and reports;

 
 
2.
Notice of material events;

 
 
3.
Maintenance of existence and conduct of business;

 
 
4.
Payment of tax liabilities;

 
 
5.
Maintenance of properties;

 
 
6.
Maintenance of insurance;

 
 
7.
Maintenance of books and records;

 
 
8.
Visitation rights; and

 
 
9.
Compliance with laws.

 
- negative covenants:
the following negative covenants:

 
 
1.
Limitations with respect to liens (baskets and exceptions to be consistent with
the Existing Credit Facility); and

 
 
2.
Restrictions on mergers and other fundamental changes of the Borrower and the
Guarantor consistent with the Existing Credit Facility.

 
Events of Default:
The Incremental Facility Loan Documents will include only the following events
of default (subject to appropriate grace periods and materiality qualifiers)
consistent with the Existing Credit Facility: failure to make payments when due,
noncompliance with covenants, breaches of representations and warranties,
defaults under other agreements or instruments of indebtedness, bankruptcy of
the Borrower, the Guarantor or any significant subsidiary, judgments in excess
of specified amounts, ERISA, invalidity of the Guarantee and “change of
control”.

 
Conditions Precedent
to the Closing Date:
 
Availability of the Incremental Facility on the Closing Date shall be
conditioned upon the satisfaction of the conditions set forth in the ninth
paragraph of the Commitment Letter and on Exhibit E.  In addition, availability
of the Incremental Facility on the Closing Date shall be subject to the accuracy
of representations and warranties on the Closing Date and the absence of any
default or event of default on the Closing Date.

 
Conditions Precedent to
Extensions of Credit:
 
All borrowings under the Incremental Facility will be subject to requirements
relating to prior written notice of borrowing and, except for any borrowing to
be made on the Closing Date (as to which the “Conditions Precedent to the
Closing Date” above shall apply), the accuracy of representations and warranties
(other than in respect of the absence of a material adverse change or material
litigation) and the absence of any default or event of default.

 
Assignments and
Participations:
 
The Incremental Facility Lenders shall be permitted to assign all or a portion
of their Incremental Facility Loans and Incremental Facility Commitments with
the consent, not to be unreasonably withheld, of (a) the Borrower, unless (i)
the assignee is a Incremental Facility Lender, an affiliate of a Incremental
Facility Lender or an approved fund or (ii) an event of default has occurred and
is continuing and (b) the Administrative Agent.  In the case of partial
assignments (other than to another Incremental Facility Lender, an affiliate of
a Incremental Facility Lender or an approved fund), the minimum assignment
amount shall be $10,000,000 (or integral multiple of $1,000,000 in excess
thereof), in each case unless otherwise agreed by the Borrower and the
Administrative Agent.  The Administrative Agent shall receive a processing and
recordation fee of $3,500 in connection with all assignments.  The Incremental
Facility Lenders shall also be permitted to sell participations in their
Incremental Facility Loans.  Participants shall have the same benefits as the
selling Incremental Facility Lenders with respect to yield protection and
increased cost provisions subject to customary limitations.  Voting rights of
participants shall be subject to customary limitations.

 

Requisite Incremental Facility
Lenders:
 
Amendments and waivers with respect to the Incremental Facility Loan Documents
shall require the approval of Incremental Facility Lenders holding more than 50%
of the aggregate amount of the Incremental Facility Commitments, except that (a)
the consent of each Incremental Facility Lender directly affected thereby shall
be required with respect to (i) reductions in the amount or extensions of the
final maturity of any Incremental Facility Loan, (ii) reductions in the rate of
interest or any fee or extensions of any due date thereof and (iii) increases in
the amount or extensions of the expiry date of any Incremental Facility Lender’s
Incremental Facility Commitment and (b) the consent of 100% of the Incremental
Facility Lenders shall be required with respect to (i) reductions of any of the
voting percentages or modifications to amendment or pro rata sharing provisions
and (ii) any release of the Guarantee.

 
 
The Incremental Facility Loan Documents shall contain customary provisions for
replacing non-consenting Lenders in connection with amendments and waivers
requiring the consent of all relevant Lenders or of all relevant Lenders
directly affected thereby, so long as relevant Lenders holding at least 50% of
the aggregate amount of the loans and commitments under the Incremental Facility
Loan Documents have consented thereto.

 

 
The Incremental Facility Loan Documents shall contain customary provisions
relating to “defaulting” Lenders (including provisions relating to the
suspension of the voting rights, rights to receive facility fees, and the
termination or assignment of commitments of such Lenders).

 
Taxes:
The Incremental Facility will provide that all payments are to be made free and
clear of any taxes (other than franchise taxes and taxes on overall net income),
imposts, assessments, withholdings or other deductions whatsoever. Incremental
Facility Lenders will furnish to the Administrative Agent appropriate
certificates or other evidence of exemption from U.S. federal tax withholding.

 
Indemnity:
The Incremental Facility will provide customary and appropriate provisions
relating to indemnity and related matters in a form reasonably satisfactory to
the Lead Arranger, the Administrative Agent and the Incremental Facility
Lenders.

 
Governing Law and
Jurisdiction:
 
The Incremental Facility will provide that the Borrower, the Guarantor, the
Administrative Agent and the Incremental Facility Lenders will submit to the
non-exclusive jurisdiction and venue of the federal and state courts of the
State of New York and will waive any right to trial by jury. New York law will
govern the Incremental Facility Loan Documents.

 
Counsel to Lead
Arranger and
Administrative Agent:
 
 
Davis Polk & Wardwell.

 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
ANNEX A
 
Interest Rate and Fees
 
Interest Rate Options:
The Borrower may elect that the Incremental Facility Loans comprising each
borrowing bear interest at a rate per annum equal to (a) the Base Rate plus the
Applicable Margin or (b) the Eurodollar Rate plus the Applicable Margin.

 
 
As used herein:

 
 
“Applicable Margin” has the meaning set forth in Annex A-1.

 
 
“Base Rate” means the highest of (i) the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City (the “Prime Rate”), (ii) the federal funds effective rate from
time to time plus 0.5% and (iii) the one-month adjusted London interbank offered
rate plus 1%.

 
 
“Eurodollar Rate” means the rate (adjusted for any statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits having a
maturity closest to the applicable interest period appearing on Page 3750 of the
Telerate screen.

 
Interest Payment Dates:
In the case of Incremental Facility Loans bearing interest based upon the Base
Rate (“Base Rate Incremental Facility Loans”), quarterly in arrears.

 
 
In the case of Incremental Facility Loans bearing interest based upon the
Eurodollar Rate (“Eurodollar Incremental Facility Loans”) on the last day of
each relevant interest period (which will be one, two, three or six months) and,
in the case of any interest period longer than three months, on each successive
date three months after the first day of such interest period.

 
Facility Fees:
The Borrower shall pay facility fees as described in Annex A-1.

 
Default Rate:
At any time when the Borrower is in default in the payment of any amount of
principal due under the Incremental Facility, the overdue amount shall bear
interest at 2% above the rate otherwise applicable thereto.  Overdue interest,
fees and other amounts shall bear interest at 2% above the rate applicable to
Base Rate Incremental Facility Loans.

 
Rate and Fee Basis:
All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of Base Rate Incremental Facility Loans the interest
rate payable on which is then based on the Prime Rate) for actual days elapsed.

 



--------------------------------------------------------------------------------


 
EXHIBIT A
ANNEX A-1
 
1. Applicable Margin
 
“Applicable Margin” means, as of any date of determination during any period set
forth below, the percentage per annum set forth below under the applicable type
of loan opposite the Credit Ratings (as defined below) in effect at the time.
 

 
Level I
Level II
Level III
Level IV
Level V
Credit Ratings
AA+/Aa1 or higher
AA/Aa2
AA-/Aa3
A+/A1
A/A2 or lower
 
Eurodollar
Rate
Base
Rate
Eurodollar
Rate
Base
Rate
Eurodollar
Rate
Base
Rate
Eurodollar
Rate
Base
Rate
Eurodollar
Rate
Base
Rate
Closing Date until 3-month anniversary thereof
 
2.00%
1.00%
2.20%
1.20%
2.375%
1.375%
2.50%
1.50%
2.75%
1.75%
3-month anniversary of Closing Date until 6-month anniversary thereof
2.50%
1.50%
2.70%
1.70%
2.875%
1.875%
3.00%
2.00%
3.25%
2.25%
6-month anniversary of Closing Date until 9-month anniversary thereof
3.00%
2.00%
3.20%
2.20%
3.375%
2.375%
3.50%
2.50%
3.75%
2.75%
9-month anniversary of Closing Date until 12-month anniversary thereof
3.50%
2.50%
3.70%
2.70%
3.875%
2.875%
4.00%
3.00%
4.25%
3.25%


For purposes of determining the Applicable Margin, the applicable Credit Rating
from one of S&P and Moody’s will be required to qualify for the applicable Level
set forth above; provided that if the higher applicable Credit Rating is more
than one Level higher than the other Credit Rating, the Applicable Margin shall
be the Level below the Level corresponding to such higher Credit Rating.
Following repayment in full of the Bridge Loan Facility, the Applicable Margin
for the Incremental Facility will be the percentage per annum set forth above
for the Closing Date under the applicable type of Incremental Facility Loan
opposite the Credit Rating in effect at the time.
 
“Credit Ratings” means (a) the senior unsecured debt credit rating of the
Borrower from Moody’s and (b) the long term issuer credit rating of the Borrower
from S&P.
 
2. Facility Fee
 
The Borrower shall pay a fee (the “Facility Fee”) quarterly in arrears
calculated on a per annum basis, for the ratable benefit of each Incremental
Facility Lender from the execution and delivery of the Incremental Facility
credit agreement to the Incremental Facility Maturity Date on the aggregate
amount of the Incremental Facility Commitments (whether used or unused) as set
forth below.
 

 
Level I
Level II
Level III
Level IV
Level V
Credit Ratings
AA+/Aa1 or higher
AA/Aa2
AA-/Aa3
A+/A1
A/A2 or lower
Facility Fee
0.25%
0.30%
0.375%
0.50%
0.50%


For purposes of determining the Facility Fee, the applicable Credit Rating from
one of S&P and Moody’s will be required to qualify for the applicable Level set
forth above; provided that if the higher applicable Credit Rating is more than
one Level higher than the other Credit Rating, the Facility Fee shall be the
Level below the Level corresponding to such higher Credit Rating.
 



--------------------------------------------------------------------------------


 
EXHIBIT B
 
PROJECT SOLAR
 
Summary of the Amendment
 
Set forth below is a summary of the material terms and conditions of the
Amendment to the Existing Credit Facility to be entered into in connection with
the Transactions.  Capitalized terms used but not defined herein shall have the
meanings set forth in the introductory paragraph to Exhibit A.
 
Additional Guarantor:
Saturn will guarantee the obligations of the Borrower under the Amended
Revolving Facility.  In addition, each guarantor of any other Credit Facility
and of the Notes shall guarantee the Amended Revolving Facility.

 
Amendment Effective Date:
The amendment shall become effective on the date, on or before the Outside
Closing Date, on which the Merger is consummated; provided that all of the
conditions precedent set forth in the ninth paragraph of the Commitment Letter
and in Exhibit E have been satisfied (the “Amendment Effective Date”).

 
Interest Rates and Fees:
Definition of “Applicable Margin” shall be modified as set forth in Annex A.

 
 
Facility fees payable under the Amended Revolving Facility shall be modified as
set forth in Annex A.

 
 
Definition of “Base Rate” shall be modified to mean the highest of (i) the rate
of interest publicly announced by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its principal office in New York City, (ii) the federal funds
effective rate from time to time plus 0.5% and (iii) the one-month adjusted
London interbank offered rate plus 1%.

 
Financial Covenant:
Same as Incremental Facility.

 
Change in Control:
Definition of Change in Control shall be modified to permit the Transactions.

 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT B
ANNEX A
 
1. Applicable Margin
 
“Applicable Margin” means, as of any date of determination during any period set
forth below, the percentage per annum set forth below under the applicable type
of loan opposite the Credit Ratings (as defined below) in effect at the time.
 

 
Level I
Level II
Level III
Level IV
Level V
Credit Ratings
AA+/Aa1 or higher
AA/Aa2
AA-/Aa3
A+/A1
A/A2 or lower
 
Eurodollar Rate
Base
Rate
Eurodollar Rate
Base
Rate
Eurodollar Rate
Base
Rate
Eurodollar Rate
Base
Rate
Eurodollar Rate
Base
Rate
Closing Date until 3-month anniversary thereof
 
2.00%
1.00%
2.20%
1.20%
2.375%
1.375%
2.50%
1.50%
2.75%
1.75%
3-month anniversary of Closing Date until 6-month anniversary thereof
2.50%
1.50%
2.70%
1.70%
2.875%
1.875%
3.00%
2.00%
3.25%
2.25%
6-month anniversary of Closing Date until 9-month anniversary thereof
3.00%
2.00%
3.20%
2.20%
3.375%
2.375%
3.50%
2.50%
3.75%
2.75%
9-month anniversary of Closing Date until 12-month anniversary thereof
3.50%
2.50%
3.70%
2.70%
3.875%
2.875%
4.00%
3.00%
4.25%
3.25%

 
For purposes of determining the Applicable Margin, the applicable Credit Rating
from one of S&P and Moody’s will be required to qualify for the applicable Level
set forth above; provided that if the higher applicable Credit Rating is more
than one Level higher than the other Credit Rating, the Applicable Margin shall
be the Level below the Level corresponding to such higher Credit Rating.
Following repayment in full of the Bridge Loan Facility, the Applicable Margin
for the Amended Revolving Facility will be the percentage per annum set forth
above for the Closing Date under the applicable type of loan opposite the Credit
Rating in effect at the time.
 
“Credit Ratings” means (a) the senior unsecured debt credit rating of the
Borrower from Moody’s and (b) the long term issuer credit rating of the Borrower
from S&P.
 
2. Facility Fee
 
The Borrower shall pay a fee (the “Facility Fee”) quarterly in arrears
calculated on a per annum basis, for the ratable benefit of each lender under
the Amended Revolving Facility from the Amendment Effective Date to the maturity
date of the Amended Revolving Facility on the aggregate amount of the
commitments under the Amended Revolving Facility (whether used or unused) as set
forth below.
 

 
Level I
Level II
Level III
Level IV
Level V
Credit Ratings
AA+/Aa1 or higher
AA/Aa2
AA-/Aa3
A+/A1
A/A2 or lower
Facility Fee
0.25%
0.30%
0.375%
0.50%
0.50%

 
For purposes of determining the Facility Fee, the applicable Credit Rating from
one of S&P and Moody’s will be required to qualify for the applicable Level set
forth above; provided that if the higher applicable Credit Rating is more than
one Level higher than the other Credit Rating, the Facility Fee shall be the
Level below the Level corresponding to such higher Credit Rating.
 



--------------------------------------------------------------------------------


 
EXHIBIT C
 
PROJECT SOLAR
 
Summary of the Bridge Loan Facility
 
Set forth below is a summary of the material terms and conditions for the Bridge
Loan Facility.  Capitalized terms used but not defined herein shall have the
meanings set forth in the introductory paragraph of Exhibit A.
 
Borrower:
Either the Company or Saturn, as agreed between the Borrower and the Lead
Arranger (the “Borrower”).

 
Guarantor:
Whichever of the Company or Saturn is not the Borrower (the “Guarantor” and
together with the Borrower, the “Credit Parties”) will guarantee (the
“Guarantee”) the obligations of the Borrower under the Bridge Loan Facility.  In
addition, (x) the Borrower may designate, in its sole discretion, additional
subsidiaries that will guarantee the obligations of the Borrower under the
Bridge Loan Facility by acceding to the Guarantee and (y) each guarantor of any
other Credit Facility and of the Notes shall guarantee the Bridge Loan Facility.

 
Credit Group:
“Credit Group” shall mean (a) prior to the Closing Date, the Company and its
subsidiaries and (b) on and after the Closing Date, the Credit Parties and their
respective subsidiaries (after giving effect to the Merger).

 
Purpose/Use of Proceeds:
The proceeds of the Bridge Loan Facility will be used to fund, in part, the
Transactions (including paying Transaction expenses in connection with the
Merger).

 
Sole Lead Arranger
and Sole Bookrunner:
 
J.P.Morgan Securities Inc. (in such capacity, the “Lead Arranger”).

 
Administrative Agent:
JPMorgan Chase Bank, N.A. (in such capacity, the “Administrative Agent”).

 
Bridge Loan Lenders:
A syndicate of banks, financial institutions and other entities, including
JPMorgan Chase Bank, N.A., selected by the Lead Arranger in accordance with the
Commitment Letter (each, a “Bridge Loan Lender” and, collectively, the “Bridge
Loan Lenders”).

 
Amount of Bridge
Term Facility:
 
Up to $3.0 billion 364-day unsecured term bridge facility (the “Bridge Loan
Facility”; the commitments thereunder, the “Bridge Loan Commitments”; loans
thereunder, the “Bridge Loans”), subject to reductions as set forth under the
heading “Mandatory Prepayments and Commitment Reductions”.

 
Closing Date:
The date, on or before the Outside Closing Date, on which the Merger shall be
consummated; provided that all of the conditions precedent set forth under the
heading “Conditions Precedent” have been satisfied (the “Closing Date”).

 
Availability:
Amounts available under the Bridge Loan Facility shall be borrowed in a single
draw on the Closing Date.

 
Funding Date:
The date on which borrowings under the Bridge Loan Facility are made (the
“Funding Date”).

 
Maturity:
The Bridge Loan Facility will mature 364 days after the Funding Date (the
“Bridge Loan Maturity Date”).

 
Amortization:
No amortization will be required with respect to the Bridge Loan Facility.

 
Interest Rate and Fees:
As set forth on Annex A hereto.

 
Yield Protection:
Customary for credit facilities of this type, including breakage costs, gross-up
for withholding, compensation for increased costs and compliance with capital
adequacy and other regulatory restrictions.

 
Voluntary Prepayments and
Commitment Reductions:
 
Prior to the Funding Date, commitments under the Bridge Loan Facility may be
reduced in whole or in part at the election of the Borrower without premium or
penalty. Following the Funding Date, the Bridge Loan Facility may be prepaid in
whole or in part at the election of the Borrower without premium or penalty;
provided that Bridge Loans bearing interest with reference to the Eurodollar
Rate (as defined in Annex A) will be prepayable only on the last day of the
related interest period unless the Borrower pays any related breakage costs.

 
Mandatory Prepayments and
Commitment Reductions:
The following mandatory prepayments (or, prior to the Funding Date, commitment
reductions) will be required under the Bridge Loan Facility (subject to certain
exceptions and basket amounts to be negotiated in the applicable definitive loan
documents for the Bridge Loan Facility (the “Bridge Loan Documents”)):

 
 
1.
Asset Sales: Following payment in full of, and termination of the commitments
under, the Asset Sale Facility, prepayments or reductions in commitments, as
applicable, in an amount equal to 100% of the net cash proceeds of the sale or
other disposition of any property or assets of the Credit Group (including the
receipt of insurance and/or condemnation proceeds to the extent not used or
committed to be used for the restoration or repair of assets giving rise to the
receipt of such proceeds within 180 days thereof), subject to certain exceptions
for sales in the ordinary course of business, certain foreign asset sales and
other exceptions to be agreed, including an exception for up to $250,000,000 of
net cash proceeds of asset sales consummated from the date of the Commitment
Letter through the date of execution and delivery of the credit agreement for
the Bridge Loan Facility.

 
 
2.
Equity Offerings: Prepayments or reductions in commitments, as applicable, in an
amount equal to 100% of the net cash proceeds received from the issuance of
equity interests of the Credit Group (other than any issuance of equity
interests constituting consideration for the Merger, the issuance of equity
pursuant to employee stock plans and other similar arrangements to be agreed and
other exceptions to be agreed).

 
 
3.
Incurrence of Indebtedness: Prepayments or reductions in commitments, as
applicable, in an amount equal to 100% of the net cash proceeds received from
the incurrence of indebtedness by the Credit Group (other than (a) borrowings
under the Surviving Revolving Facilities, (b) Permitted CP, (c) prior to the
Closing Date, indebtedness permitted to be incurred by Saturn pursuant to the
Merger Agreement (excluding the Saturn Financing Arrangements (defined below)),
(d) indebtedness in an aggregate principal amount not exceeding $250,000,000
incurred from the date of the Commitment Letter through the date of execution
and delivery of the credit agreement for the Bridge Loan Facility and (e)
certain foreign, ordinary course and other indebtedness to be agreed).  For the
purpose of the foregoing, incurrence of indebtedness by the Credit Group shall
include incurrence of indebtedness by Saturn pursuant to the Financing
Arrangements at the request of the Company as contemplated by Section 5.1(xii)
of the Merger Agreement (other than indebtedness in respect of the Credit
Facilities) (the “Saturn Financing Arrangements”).

 
Security:
The Bridge Loan Facility and the Guarantee will be unsecured.

 
Representations and
Warranties:
 
The Bridge Loan Documents will contain only the following representations and
warranties (consistent, to the extent contained therein, with those contained in
the Existing Credit Facility) by the Credit Parties (with respect to the Credit
Group, with materiality or material adverse effect qualifiers determined for the
Credit Group taken as a whole):

 
 
1.
Due organization; requisite power and authority;

 
 
2.
Due authorization, execution, delivery and enforceability of the Bridge Loan
Documents;

 
 
3.
No material conflicts;

 
 
4.
Governmental consents;

 
 
5.
Financial Statements; no Material Adverse Change (as defined in the Commitment
Letter) as of the Closing Date;

 
 
6.
Absence of material litigation and investigations;

 
 
7.
Investment Company Act and margin stock matters;

 
 
8.
Compliance with laws;

 
 
9.
No Event of Default;

 
 
10.
Ownership of patents and other intellectual property;

 
 
11.
Payment of taxes;

 
 
12.
ERISA Events; and

 
 
13.
Use of Proceeds.

 
Covenants:
The Bridge Loan Documents will contain only the following financial, affirmative
and negative covenants applicable to the Credit Group (which (a) to the extent
also included in the Incremental Facility, shall be consistent therewith and (b)
otherwise, shall be customary for financings of this type giving due regard to
current market conditions and applicable credit ratings), subject to appropriate
exceptions, “baskets” and materiality qualifiers, including those specifically
enumerated below:

 
- financial covenant:
Total debt to capitalization ratio for the Credit Group (calculated on the same
basis as in the Existing Credit Facility) not to exceed 60% as of the end of any
fiscal quarter.

 
- affirmative covenants:
the following affirmative covenants:

 
 
1.
Delivery of financial statements and reports;

 
 
2.
Notice of material events;

 
 
3.
Maintenance of existence and conduct of business;

 
 
4.
Payment of tax liabilities;

 
 
5.
Maintenance of properties;

 
 
6.
Maintenance of insurance;

 
 
7.
Maintenance of books and records;

 
 
8.
Visitation rights;

 
 
9.
Compliance with laws;

 
 
10.
Maintenance of corporate credit ratings; and

 
 
11.
Use of proceeds.

 
- negative covenants:
the following negative covenants:

 
 
1.
Limitations with respect to non-Guarantor indebtedness;

 
 
2.
Limitations with respect to liens;

 
 
3.
Limitations on dividends and share repurchases (except that Saturn may pay
ordinary cash dividends economically equivalent (on a per share basis, giving
effect to the Merger) to the ordinary cash dividends historically paid by the
Company prior to the Closing Date);

 
 
4.
Restrictions on subsidiary distributions and negative pledges;

 
 
5.
Restrictions on investments (except that Saturn may make permitted acquisitions
in an aggregate amount not to exceed $3,000,000,000, of which not more than
$1,250,000,000 may be with respect to the acquisition of domestic subsidiaries
and/or businesses);

 
 
6.
Restrictions on transactions with affiliates; and

 
 
7.
Restrictions on mergers and other fundamental changes of the Borrower and the
Guarantor consistent with the Incremental Facility.

 
Events of Default:
The Bridge Loan Documents will include only the following events of default
(subject to appropriate grace periods and materiality qualifiers to be agreed)
consistent with those in the Incremental Facility: failure to make payments when
due, defaults under other agreements or instruments of indebtedness,
noncompliance with covenants, breaches of representations and warranties,
bankruptcy, judgments in excess of specified amounts, ERISA, invalidity of the
Guarantee and “change of control”.

 
Conditions Precedent:
Availability of the Bridge Loan Facility shall be conditioned upon the
satisfaction of the conditions set forth in the ninth paragraph of the
Commitment Letter and on Exhibit E.  In addition, the borrowing under the Bridge
Loan Facility will be subject to requirements relating to prior written notice
of borrowing, the accuracy of representations and warranties on the Closing Date
and the absence of any default or event of default on the Closing Date.

 
Assignments and
Participations:
 
The Bridge Loan Lenders shall be permitted to assign all or a portion of their
Bridge Loans and Bridge Loan Commitments with the consent, not to be
unreasonably withheld, of (a) the Borrower, unless (i) the assignee is a Bridge
Loan Lender, an affiliate of a Bridge Loan Lender or an approved fund or (ii) an
event of default has occurred and is continuing and (b) the Administrative
Agent.  In the case of partial assignments (other than to another Bridge Loan
Lender, an affiliate of a Bridge Loan Lender or an approved fund), the minimum
assignment amount shall be $10,000,000 (or integral multiple of $1,000,000 in
excess thereof), in each case unless otherwise agreed by the Borrower and the
Administrative Agent.  The Administrative Agent shall receive a processing and
recordation fee of $3,500 in connection with all assignments.  The Bridge Loan
Lenders shall also be permitted to sell participations in their Bridge
Loans.  Participants shall have the same benefits as the selling Bridge Loan
Lenders with respect to yield protection and increased cost provisions subject
to customary limitations.  Voting rights of participants shall be subject to
customary limitations.

 
Requisite Bridge Loan Lenders:
Amendments and waivers with respect to the Bridge Loan Documents shall require
the approval of Bridge Loan Lenders holding more than 50% of the aggregate
amount of the Bridge Loan Commitments (or, if the Funding Date shall have
occurred, the Bridge Loans) except that (a) the consent of each Bridge Loan
Lender directly affected thereby shall be required with respect to (i)
reductions in the amount or extensions of the final maturity of any Bridge Loan,
(ii) reductions in the rate of interest or any fee or extensions of any due date
thereof and (iii) increases in the amount or extensions of the expiry date of
any Bridge Loan Lender’s Bridge Loan Commitment and (b) the consent of 100% of
the Bridge Loan Lenders shall be required with respect to (i) reductions of any
of the voting percentages or modifications to amendment or pro rata sharing
provisions and (ii) any release of the Guarantee.

 
 
The Bridge Loan Documents shall contain customary provisions for replacing
non-consenting Lenders in connection with amendments and waivers requiring the
consent of all relevant Lenders or of all relevant Lenders directly affected
thereby so long as relevant Lenders holding at least 50% of the aggregate amount
of the loans and commitments under the Bridge Loan Documents have consented
thereto.

 
 
The Bridge Loan Documents shall contain customary provisions relating to
“defaulting” Lenders (including provisions relating to the suspension of the
voting rights, rights to receive facility fees, and the termination or
assignment of commitments of such Lenders).

 
Taxes:
The Bridge Loan Facility will provide that all payments are to be made free and
clear of any taxes (other than franchise taxes and taxes on overall net income),
imposts, assessments, withholdings or other deductions whatsoever. Bridge Loan
Lenders will furnish to the Administrative Agent appropriate certificates or
other evidence of exemption from U.S. federal tax withholding.

 
Indemnity:
The Bridge Loan Facility will provide customary and appropriate provisions
relating to indemnity and related matters in a form reasonably satisfactory to
the Lead Arranger, the Administrative Agent and the Bridge Loan Lenders.

 
Governing Law and
Jurisdiction:
The Bridge Loan Facility will provide that the Borrower, the Guarantor, the
Administrative Agent and the Bridge Loan Lenders will submit to the
non-exclusive jurisdiction and venue of the federal and state courts of the
State of New York and will waive any right to trial by jury. New York law will
govern the Bridge Loan Documents.

 
Counsel to Joint Lead
Arrangers and
Administrative Agent:
 
 
Davis Polk & Wardwell.

 
 

--------------------------------------------------------------------------------




EXHIBIT C
ANNEX A
 
Interest Rate and Fees
 
Interest Rate Options:
The Borrower may elect that the Bridge Loans comprising each borrowing bear
interest at a rate per annum equal to (a) the Base Rate plus the Applicable
Margin or (b) the Eurodollar Rate plus the Applicable Margin.

 
 
As used herein:

 
 
“Applicable Margin” has the meaning set forth in Annex A-1.

 
 
“Base Rate” means the highest of (i) the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City (the “Prime Rate”), (ii) the federal funds effective rate from
time to time plus 0.5% and (iii) the one month adjusted London interbank offered
rate plus 1%.

 
 
“Eurodollar Rate” means the rate (adjusted for any statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits having a
maturity closest to the applicable interest period appearing on Page 3750 of the
Telerate screen.

 
Interest Payment Dates:
In the case of Bridge Loans bearing interest based upon the Base Rate (“Base
Rate Bridge Loans”), quarterly in arrears.

 
 
In the case of Bridge Loans bearing interest based upon the Eurodollar Rate
(“Eurodollar Bridge Loans”) on the last day of each relevant interest period
(which will be one, two, three or six months) and, in the case of any interest
period longer than three months, on each successive date three months after the
first day of such interest period.

 
Fees:
The Borrower shall pay duration fees as described in Annex A-1.

 
Default Rate:
At any time when the Borrower is in default in the payment of any amount of
principal due under the Bridge Loan Facility, the overdue amount shall bear
interest at 2% above the rate otherwise applicable thereto.  Overdue interest,
fees and other amounts shall bear interest at 2% above the rate applicable to
Base Rate Bridge Loans.

 
Rate and Fee Basis:
All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of Base Rate Bridge Loans the interest rate payable on
which is then based on the Prime Rate) for actual days elapsed.

 
 

--------------------------------------------------------------------------------


 
EXHIBIT C
ANNEX A-1
 
1.  Applicable Margin
 
“Applicable Margin” means, as of any date of determination during any period set
forth below, the percentage per annum set forth below under the applicable type
of loan opposite the Credit Ratings (as defined below) in effect at the time.
 

 
Level I
Level II
Level III
Level IV
Level V
 Credit Ratings
AA+/Aa1 or higher
AA/Aa2
AA-/Aa3
A+/A1
A/A2 or lower
 
Eurodollar Rate
Base
Rate
Eurodollar Rate
Base
Rate
Eurodollar Rate
Base
Rate
Eurodollar Rate
Base
Rate
Eurodollar Rate
Base
Rate
Funding Date until 3-month anniversary thereof
2.25%
1.25%
2.50%
1.50%
2.75%
1.75%
3.00%
2.00%
3.25%
2.25%
3-month anniversary of Funding Date until 6-month anniversary thereof
2.75%
1.75%
3.00%
2.00%
3.25%
2.25%
3.50%
2.50%
3.75%
2.75%
6-month anniversary of Funding Date until 9-month anniversary thereof
3.25%
2.25%
3.50%
2.50%
3.75%
2.75%
4.00%
3.00%
4.25%
3.25%
9-month anniversary of Funding Date until 12-month anniversary thereof
3.75%
2.75%
4.00%
3.00%
4.25%
3.25%
4.50%
3.50%
4.75%
3.75%

 
For purposes of determining the Applicable Margin, the applicable Credit Rating
from one of S&P and Moody’s will be required to qualify for the applicable Level
set forth above; provided that if the higher applicable Credit Rating is more
than one Level higher than the other Credit Rating, the Applicable Margin shall
be the Level below the Level corresponding to such higher Credit Rating.
 
“Credit Ratings” means (a) the senior unsecured debt credit rating of the
Borrower from Moody’s and (b) the long term issuer credit rating of the Borrower
from S&P.
 
2. Undrawn Commitment Fee
 
The Borrower shall pay a fee (the “Undrawn Commitment Fee”) quarterly in arrears
calculated on a per annum basis, for the ratable benefit of each Bridge Loan
Lender from the date of execution and delivery of the Bridge Loan Facility to
the Bridge Loan Maturity Date on the unused Bridge Loan Commitments as set forth
below.
 

 
Level I
Level II
Level III
Level IV
Level V
Credit Ratings
AA+/Aa1 or higher
AA/Aa2
AA-/Aa3
A+/A1
A/A2 or lower
Facility Fee
0.25%
0.30%
0.375%
0.50%
0.50%

 
For purposes of determining the Undrawn Commitment  Fee, the applicable Credit
Rating from one of S&P and Moody’s will be required to qualify for the
applicable Level set forth above; provided that if the higher applicable Credit
Rating is more than one Level higher than the other Credit Rating, the Undrawn
Commitment Fee shall be the Level below the Level corresponding to such higher
Credit Rating.
 
3.  Duration Fee
 
The Borrower shall pay a fee (the “Duration Fee”) for the ratable benefit of
each Bridge Loan Lender, on the dates set forth below, equal to the percentage
(the “Applicable Duration Fee Percentage”) of the aggregate outstanding
principal amount of Bridge Loans on such date set forth below:
 
Outstanding Principal Amount
90 Days after the Funding Date
180 Days after the Funding Date
270 days after the Funding Date
Duration Fee
0.75%
1.25%
1.75%

 
 

--------------------------------------------------------------------------------


 
EXHIBIT D
 
PROJECT SOLAR
 
Summary of the Asset Sale Facility
 
Set forth below is a summary of the material terms and conditions for the Asset
Sale Facility.  Capitalized terms used but not defined herein shall have the
meanings set forth in the introductory paragraph of Exhibit A.
 
Borrower:
Either the Company or Saturn, as agreed between the Borrower and the Lead
Arranger (the “Borrower”).

 
Guarantor:
Whichever of the Company and Saturn is not the Borrower (the “Guarantor” and
together with the Borrower, the “Credit Parties”) will guarantee (the
“Guarantee”) the obligations of the Borrower under the Asset Sale Facility.  In
addition, (x) the Borrower may designate, in its sole discretion, additional
subsidiaries that will guarantee the obligations of the Borrower under the Asset
Sale Facility by acceding to the Guarantee and (y) each guarantor of any other
Credit Facility and of the Notes shall guarantee the Asset Sale Facility.

 
Credit Group:
“Credit Group” shall mean (a) prior to the Closing Date, the Company and its
subsidiaries and (b) on and after the Closing Date, the Credit Parties and their
respective subsidiaries (after giving effect to the Merger).

 
Purpose/Use of Proceeds:
The proceeds of the Asset Sale Facility may be used for general corporate
purposes, including, without limitation, to fund in part the Transactions
(including paying Transaction expenses in connection with the Merger) and
backstop Permitted CP.

 
Sole Lead Arranger
and Sole Bookrunner:
 
J.P.Morgan Securities Inc. (in such capacity, the “Lead Arranger”).

 
Administrative Agent:
JPMorgan Chase Bank, N.A. (in such capacity, the “Administrative Agent”).

 
Asset Sale Facility Lenders:
A syndicate of banks, financial institutions and other entities, including
JPMorgan Chase Bank, N.A., selected by the Lead Arranger in accordance with the
Commitment Letter (each, an “Asset Sale Facility Lender” and, collectively, the
“Asset Sale Facility Lenders”).

 
Amount of Asset Sale Facility:
Up to $3.0 billion 364-day unsecured revolving bridge facility (the “Asset Sale
Facility”; the commitments thereunder, the “Asset Sale Facility Commitments”;
loans thereunder, the “Asset Sale Facility Loans”) subject to reductions as set
forth under the heading “Mandatory Prepayments and Commitment Reductions”.

 
Closing Date:
The date, on or before the Outside Closing Date, on which the Merger shall be
consummated; provided that all of the conditions precedent set forth under the
heading “Conditions Precedent” have been satisfied (the “Closing Date”).

 
Availability:
Amounts available under the Asset Sale Facility may be borrowed, repaid and
reborrowed on and after the Closing Date until the Asset Sale Facility Maturity
Date (as defined below); provided that all of the applicable conditions
precedent set forth under the heading “Conditions Precedent to the Closing Date”
shall have been satisfied on the Closing Date and “Conditions Precedent to
Extensions of Credit” have been satisfied on the date of any borrowing.

 
Maturity:
The Asset Sale Facility will mature, and any outstanding Asset Sale Facility
Commitments will terminate, 364 days after the Closing Date (the “Asset Sale
Facility Maturity Date”).

 
Amortization:
No amortization will be required with respect to the Asset Sale Facility.

 
Interest Rate and Fees:
As set forth on Annex A hereto.

 
Yield Protection:
Customary for credit facilities of this type, including breakage costs, gross-up
for withholding, compensation for increased costs and compliance with capital
adequacy and other regulatory restrictions.

 
Voluntary Prepayments and
Commitment Reductions:
 
The Asset Sale Facility Loans may be prepaid and unused Asset Sale Facility
Commitments may be reduced at any time in whole or in part at the election of
the Borrower without premium or penalty; provided that Asset Sale Facility Loans
bearing interest with reference to the Eurodollar Rate (as defined in Annex A)
will be prepayable only on the last day of the related interest period unless
the Borrower pays any related breakage costs.

 
Mandatory Prepayments and
Commitment Reductions:
 
The following mandatory commitment reductions will be required under the Asset
Sale Facility (subject to certain exceptions and basket amounts to be negotiated
in the applicable definitive loan documents for the Asset Sale Facility (the
“Asset Sale Facility Loan Documents”)):

 
 
1.
Asset Sales: Reductions in commitments in an amount equal to 100% of the net
cash proceeds of the sale or other disposition of any property or assets of the
Credit Group (including the receipt of insurance and/or condemnation proceeds to
the extent not used or committed to be used for the restoration or repair of
assets giving rise to the receipt of such proceeds within 180 days thereof),
subject to certain exceptions for sales in the ordinary course of business,
certain foreign asset sales and other exceptions to be agreed, including an
exception for up to $250,000,000 of net cash proceeds of asset sales consummated
from the date of the Commitment Letter through the date of execution and
delivery of the credit agreement for the Asset Sale Facility.

 
 
2.
Equity Offerings: Following payment in full of, and termination of the
commitments under, the Bridge Loan Facility, reductions in commitments in an
amount equal to 100% of the net cash proceeds received from the issuance of
equity interests of the Credit Group (other than any issuance of equity
interests constituting consideration for the Merger, the issuance of equity
pursuant to employee stock plans and other similar arrangements to be agreed and
other exceptions to be agreed).

 
 
3.
Incurrence of Indebtedness: Following payment in full of, and termination of the
commitments under, the Bridge Loan Facility, reductions in commitments in an
amount equal to 50% of the net cash proceeds (to the extent in excess of
$500,000,000 in the aggregate) received from the incurrence of indebtedness by
the Credit Group (other than (a) borrowings under the Surviving Revolving
Facilities, (b) Permitted CP, (c) prior to the Closing Date, indebtedness
permitted to be incurred by Saturn pursuant to the Merger Agreement (excluding
the Saturn Financing Arrangements (defined below)), (d) indebtedness in an
aggregate principal amount not exceeding $250,000,000 incurred from the date of
the Commitment Letter through the date of execution and delivery of the credit
agreement for the Asset Sale Facility and (e) certain foreign, ordinary course
and other indebtedness to be agreed).  For the purpose of the foregoing,
incurrence of indebtedness by the Credit Group shall include incurrence of
indebtedness by Saturn pursuant to the Financing Arrangements at the request of
the Company as contemplated by Section 5.1(xii) of the Merger Agreement (other
than indebtedness in respect of the Credit Facilities) (the “Saturn Financing
Arrangements”).

 
 
In the event that, following any reduction in commitment set forth above, the
aggregate outstanding principal amount of the Asset Sale Facility Loans shall
exceed the Asset Sale Facility Commitment, the Asset Sale Facility Loans shall
be prepaid in an amount equal to such excess.

 
Security:
The Asset Sale Facility and the Guarantee will be unsecured.

 
Representations and
Warranties:
 
The Asset Sale Facility Loan Documents will contain only the following
representations and warranties (consistent, to the extent contained therein,
with those contained in the Existing Credit Facility) by the Credit Parties
(with respect to the Credit Group, with materiality or material adverse effect
qualifiers determined for the Credit Group taken as a whole):

 
 
1.
Due organization; requisite power and authority;

 
 
2.
Due authorization, execution, delivery and enforceability of the Asset Sale
Facility Loan Documents;

 
 
3.
No material conflicts;

 
 
4.
Governmental consents;

 
 
5.
Financial Statements; no Material Adverse Change (as defined in the Commitment
Letter) as of the Closing Date;

 
 
6.
Absence of material litigation and investigations;

 
 
7.
Investment Company Act and margin stock matters;

 
 
8.
Compliance with laws;

 
 
9.
No Event of Default;

 
 
10.
Ownership of patents and other intellectual property;

 
 
11.
Payment of taxes;

 
 
12.
ERISA Events; and

 
 
13.
Use of Proceeds.

 
Covenants:
The Asset Sale Facility Loan Documents will contain only the following
financial, affirmative and negative covenants applicable to the Credit Group
which shall (a) to the extent also included in the Incremental Facility, shall
be consistent therewith and (b) otherwise, shall be customary for financings of
this type giving due regard to current market conditions and applicable credit
ratings, subject to appropriate exceptions, “baskets” and materiality
qualifiers, including those specifically enumerated below:

 
- financial covenant:
Total debt to capitalization ratio for the Credit Group (calculated on the same
basis as in the Existing Credit Facility) not to exceed 60% as of the end of any
fiscal quarter.

 
- affirmative covenants:
the following affirmative covenants:

 
 
1.
Delivery of financial statements and reports;

 
 
2.
Notice of material events;

 
 
3.
Maintenance of existence and conduct of business;

 
 
4.
Payment of tax liabilities;

 
 
5.
Maintenance of properties;

 
 
6.
Maintenance of insurance;

 
 
7.
Maintenance of books and records;

 
 
8.
Visitation rights;

 
 
9.
Compliance with laws;

 
 
10.
Maintenance of corporate credit ratings; and

 
 
11.
Use of proceeds.

 
- negative covenants:
the following negative covenants:

 
 
1.
Limitations with respect to liens (baskets and exceptions to be consistent with
the Existing Credit Facility); and

 
 
2.
Restrictions on mergers and other fundamental changes of the Borrower and the
Guarantor consistent with the Existing Credit Facility.

 
Events of Default:
The Asset Sale Facility Loan Documents will include only the following events of
default (subject to appropriate grace periods and materiality qualifiers to be
agreed) consistent with those in the Incremental Facility: failure to make
payments when due, defaults under other agreements or instruments of
indebtedness, noncompliance with covenants, breaches of representations and
warranties, bankruptcy, judgments in excess of specified amounts, ERISA,
invalidity of the Guarantee and “change of control”.

 
Conditions Precedent
to the Closing Date:
 
Availability of the Asset Sale Facility on the Closing Date shall be conditioned
upon the satisfaction of the conditions set forth in the ninth paragraph of the
Commitment Letter and on Exhibit E.  In addition, availability of the Asset Sale
Facility shall be subject to the accuracy of representations and warranties on
the Closing Date and the absence of any default or event of default on the
Closing Date.

 
Conditions Precedent to
Extensions of Credit:
 
All borrowings under the Asset Sale Facility will be subject to requirements
relating to prior written notice of borrowing and, except for any borrowing to
be made on the Closing Date (as to which “Conditions Precedent to the Closing
Date” above shall apply), the accuracy of representations and warranties (other
than in respect of the absence of a material adverse change or material
litigation) and the absence of any default or event of default.

 
Assignments and
Participations:
 
The Asset Sale Facility Lenders shall be permitted to assign all or a portion of
their Asset Sale Facility Loans and Asset Sale Facility Commitments with the
consent, not to be unreasonably withheld, of (a) the Borrower, unless (i) the
assignee is a Asset Sale Facility Lender, an affiliate of a Asset Sale Facility
Lender or an approved fund or (ii) an event of default has occurred and is
continuing and (b) the Administrative Agent.  In the case of partial assignments
(other than to another Asset Sale Facility Lender, an affiliate of a Asset Sale
Facility Lender or an approved fund), the minimum assignment amount shall be
$10,000,000 (or integral multiple of $1,000,000 in excess thereof), in each case
unless otherwise agreed by the Borrower and the Administrative Agent.  The
Administrative Agent shall receive a processing and recordation fee of $3,500 in
connection with all assignments.  The Asset Sale Facility Lenders shall also be
permitted to sell participations in their Asset Sale Facility
Loans.  Participants shall have the same benefits as the selling Asset Sale
Facility Lenders with respect to yield protection and increased cost provisions
subject to customary limitations.  Voting rights of participants shall be
subject to customary limitations.

 

Requisite Asset Sale Facility
Lenders:
 
Amendments and waivers with respect to the Asset Sale Facility Loan Documents
shall require the approval of Asset Sale Facility Lenders holding more than 50%
of the aggregate amount of the Asset Sale Facility Commitments (or, if the
Closing Date shall have occurred, the Asset Sale Facility Loans) except that (a)
the consent of each Asset Sale Facility Lender directly affected thereby shall
be required with respect to (i) reductions in the amount or extensions of the
final maturity of any Asset Sale Facility Loan, (ii) reductions in the rate of
interest or any fee or extensions of any due date thereof and (iii) increases in
the amount or extensions of the expiry date of any Asset Sale Facility Lender’s
Asset Sale Facility Commitment and (b) the consent of 100% of the Asset Sale
Facility Lenders shall be required with respect to (i) reductions of any of the
voting percentages or modifications to amendment or pro rata sharing provisions
and (ii) any release of the Guarantee.

 
 
The Asset Sale Facility Loan Documents shall contain customary provisions for
replacing non-consenting Lenders in connection with amendments and waivers
requiring the consent of all relevant Lenders or of all relevant Lenders
directly affected thereby so long as relevant Lenders holding at least 50% of
the aggregate amount of the loans and commitments under the Asset Sale Facility
Loan Documents have consented thereto.

 
 
The Asset Sale Facility Loan Documents shall contain customary provisions
relating to “defaulting” Lenders (including provisions relating to the
suspension of the voting rights, rights to receive facility fees, and the
termination or assignment of commitments of such Lenders).

 
Taxes:
The Asset Sale Facility will provide that all payments are to be made free and
clear of any taxes (other than franchise taxes and taxes on overall net income),
imposts, assessments, withholdings or other deductions whatsoever. Asset Sale
Facility Lenders will furnish to the Administrative Agent appropriate
certificates or other evidence of exemption from U.S. federal tax withholding.

 
Indemnity:
The Asset Sale Facility will provide customary and appropriate provisions
relating to indemnity and related matters in a form reasonably satisfactory to
the Lead Arranger, the Administrative Agent and the Asset Sale Facility Lenders.

 
Governing Law and
Jurisdiction:
 
The Asset Sale Facility will provide that the Borrower, the Guarantor, the
Administrative Agent and the Asset Sale Facility Lenders will submit to the
non-exclusive jurisdiction and venue of the federal and state courts of the
State of New York and will waive any right to trial by jury. New York law will
govern the Asset Sale Facility Loan Documents.

 
Counsel to Lead
Arranger and
Administrative Agent:
 
 
Davis Polk & Wardwell.

 
 

--------------------------------------------------------------------------------




EXHIBIT D
ANNEX A
 
Interest Rate and Fees
 
Interest Rate Options:
The Borrower may elect that the Asset Sale Facility Loans comprising each
borrowing bear interest at a rate per annum equal to (a) the Base Rate plus the
Applicable Margin or (b) the Eurodollar Rate plus the Applicable Margin.

 
 
As used herein:

 
 
“Applicable Margin” has the meaning set forth in Annex A-1.

 
 
“Base Rate” means the highest of (i) the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City (the “Prime Rate”), (ii) the federal funds effective rate from
time to time plus 0.5% and (iii) the one month adjusted London interbank offered
rate plus 1%.

 
 
“Eurodollar Rate” means the rate (adjusted for any statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits having a
maturity closest to the applicable interest period appearing on Page 3750 of the
Telerate screen.

 
Interest Payment Dates:
In the case of Asset Sale Facility Loans bearing interest based upon the Base
Rate (“Base Rate Asset Sale Facility Loans”), quarterly in arrears.

 
 
In the case of Asset Sale Facility Loans bearing interest based upon the
Eurodollar Rate (“Eurodollar Asset Sale Facility Loans”) on the last day of each
relevant interest period (which will be one, two, three or six months) and, in
the case of any interest period longer than three months, on each successive
date three months after the first day of such interest period.

 
Fees:
The Borrower shall pay duration fees as described in Annex A-1.

 
Default Rate:
At any time when the Borrower is in default in the payment of any amount of
principal due under the Asset Sale Facility, the overdue amount shall bear
interest at 2% above the rate otherwise applicable thereto.  Overdue interest,
fees and other amounts shall bear interest at 2% above the rate applicable to
Base Rate Asset Sale Facility Loans.

 
Rate and Fee Basis:
All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of Base Rate Asset Sale Facility Loans the interest
rate payable on which is then based on the Prime Rate) for actual days elapsed.

 
 

--------------------------------------------------------------------------------


 
EXHIBIT D
ANNEX A-1
 
1.  Applicable Margin

 
“Applicable Margin” means, as of any date of determination during any period set
forth below, the percentage per annum set forth below under the applicable type
of loan opposite the Credit Ratings (as defined below) in effect at the time.
 

 
Level I
Level II
Level III
Level IV
Level V
Credit Ratings
AA+/Aa1 or higher
AA/Aa2
AA-/Aa3
A+/A1
A/A2 or lower
 
Eurodollar
Rate
Base
Rate
Eurodollar
Rate
Base
Rate
Eurodollar
Rate
Base
Rate
Eurodollar
Rate
Base
Rate
Eurodollar
Rate
Base
Rate
Closing Date until 3-month anniversary thereof
2.00%
1.00%
2.20%
1.20%
2.375%
1.375%
2.50%
1.50%
2.75%
1.75%
3-month anniversary of Closing Date until 6-month anniversary thereof
2.50%
1.50%
2.70%
1.70%
2.875%
1.875%
3.00%
2.00%
3.25%
2.25%
6-month anniversary of Closing Date until 9-month anniversary thereof
3.00%
2.00%
3.20%
2.20%
3.375%
2.375%
3.50%
2.50%
3.75%
2.75%
9-month anniversary of Closing Date until 12-month anniversary thereof
3.50%
2.50%
3.70%
2.70%
3.875%
2.875%
4.00%
3.00%
4.25%
3.25%

 
For purposes of determining the Applicable Margin, the applicable Credit Rating
from one of S&P and Moody’s will be required to qualify for the applicable Level
set forth above; provided that if the higher applicable Credit Rating is more
than one Level higher than the other Credit Rating, the Applicable Margin shall
be the Level below the Level corresponding to such higher Credit
Rating.  Following repayment in full of the Bridge Loan Facility, the Applicable
Margin for the Asset Sale Facility will be the percentage per annum set forth
above for the Closing Date under the applicable type of Asset Sale Facility Loan
opposite the Credit Rating in effect at the time.
 
“Credit Ratings” means (a) the senior unsecured debt credit rating of the
Borrower from Moody’s and (b) the long term issuer credit rating of the Borrower
from S&P.
 
2. Facility Fee
 
The Borrower shall pay a fee (the “Facility Fee”) quarterly in arrears
calculated on a per annum basis, for the ratable benefit of each Asset Sale
Facility Lender from the date of execution and delivery of the Asset Sale
Facility to the Asset Sale Facility Maturity Date on the aggregate amount of the
Asset Sale Facility Commitments (whether used or unused) as set forth below.
 

 
Level I
Level II
Level III
Level IV
Level V
Credit Ratings
AA+/Aa1 or higher
AA/Aa2
AA-/Aa3
A+/A1
A/A2 or lower
Facility Fee
0.25%
0.30%
0.375%
0.50%
0.50%

 
For purposes of determining the Facility Fee, the applicable Credit Rating from
one of S&P and Moody’s will be required to qualify for the applicable Level set
forth above; provided that if the higher applicable Credit Rating is more than
one Level higher than the other Credit Rating, the Facility Fee shall be the
Level below the Level corresponding to such higher Credit Rating.
 



--------------------------------------------------------------------------------


 
EXHIBIT E


PROJECT SOLAR
Conditions to Closing
 
The availability of the Credit Facilities, in addition to the conditions
expressly set forth in Exhibits A, B, C and D and in the ninth paragraph of the
Commitment Letter, shall be subject to the satisfaction of the following
conditions.  Capitalized terms used but not defined herein have the meanings
given in said Exhibits and Commitment Letter.
 
1.           The Borrower and the Guarantor shall have executed and delivered
definitive documentation with respect to the Amendment or the Replacement
Revolving Facility (as applicable), the Bridge Loan Facility, the Asset Sale
Facility and the Incremental Facility, in each case consistent with the terms
set forth in Exhibit A, B, C, D and E.
 
2.           The Merger shall be consummated substantially concurrently with the
initial funding of the Credit Facilities in accordance with the terms of the
Merger Agreement in the form delivered to the Lead Arranger prior to execution
of the Commitment Letter (and no provision or condition thereof shall have been
waived, amended, supplemented or otherwise modified in any respect materially
adverse to the Company, the Lenders or the Lead Arranger without the Lead
Arranger’s prior consent, not to be unreasonably withheld).
 
3.           The Lenders, the Administrative Agent and the Lead Arranger shall
have received all fees and invoiced expenses required to be paid on or before
the Closing Date.
 
4.           The Administrative Agent shall have received a certificate from the
chief financial officer of the Company certifying that the ratio of total debt
to capitalization of the Credit Group (calculated on the same basis as in the
Existing Credit Facility but giving pro forma effect to the Transactions) as of
the last day of the fiscal quarter most recently ended at least 45 days prior to
the Closing Date shall not exceed 60%.
 
5.           The Administrative Agent shall have received such legal opinions,
certificates, documents and other instruments as are customary for transactions
of this type as it may reasonably request.
 


 